DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-27 are currently pending with claims 9-27 being previously withdrawn. 
Response to Amendment
The previous 112 rejections have been withdrawn due to the Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. US Patent 4,900,304 (hereinafter Fujioka) in view of Johnson et al. US Publication 2014/0276037 (hereinafter Johnson) and in further view of Vanderpool et al. US Publication 2014/0276928 (hereinafter Vanderpool).
Regarding claim 1, Fujioka discloses an insertion system comprising: an insertion housing (element 3) comprising: a passage (element 3a) extending from a first end of the insertion housing through a receptacle section of the insertion housing (the receptacle section being any area the implantable 2 is located at any given time within the insertion housing, see Figures 2-4b) to a second end of the insertion housing (Figures 1 and 3-4b housing 3 with passage 3a), the passage configured to receive the obturator (Figure 1 with obturator 1a passing through the passage 3a); an obturator configured to move within the passage when the obturator is moved relative to the 
Johnson teaches an insertion system for a biopsy marker that includes a receptacle section (Figure 2-3 which shows an area where the implantable 300 is to exit the device) further including a receptacle cavity (element 14, Figures 2-3 which should simply be the opening in the sidewall of 12) in communication with the passage and an external environment (Figures 2-3 at element 14, for housing the implantable 300), where the receptacle cavity is configured to hold the ICM while the obturator is located in the passage (Figure 2-3 which shows the transition of the ICM 300 being moved through the passage with the obturator in Figure 2 as it transitions into the receptacle cavity at element 14 and is briefly held in that cavity while the obturator 18 is within the passage 12 as shown in Figures 2-3). It would have been obvious to the skilled artisan before the effective filing date to utilize the receptacle cavity as taught by Johnson with the device of Fujioka as predictable results would have ensued (allowing ejection of the drug/ICM out of the side versus the distalmost tip). Both methods allow the implantable object to be implanted at a targeted site, and whether that chosen site is more accessible along the length of the insertion device or at the distalmost tip of the insertion housing would have been considered obvious as they both perform the same function.
Vanderpool teaches an implantation system for introducing an implantable cardiac monitor (ICM) with a similar insertion device design (element 10, see also 
Regarding claim 3, Fujioka discloses that the obturator is configured to move along a pocket formation path (element 3 includes a path within it for the obturator to move, see Figures 1-3), the motion limiter includes a latch arm located along a side of a shaft of the obturator and at least one recessed region in the passage (latch arm 1f and passage 3b, where the passage is axially recessed), the latch arm extending laterally outward from the side into the at least one recessed region when the obturator moves to an end of the pocket formation path and when the obturator moves to an end of the ICM final implant path (Figures 1 and 3 show the general movement of the obturator 1c with respect to the insertion housing at 3).
Regarding claim 4, Fujioka teaches that the motion limiter includes at least one latch and at least one recessed region provided on the obturator and insertion housing (Figure 3 elements 1f and 3b). 
Regarding claim 5, Fujioka discloses that the channel forming section having a cross-section and being sized and dimensioned similar to a cross-section, size and dimension of the ICM (Figure 3, elements 1C and 2, which share a similar cross-section).
Regarding claim 6, Fujioka discloses that the channel forming section of the obturator is configured to be utilized during a blunt dissection stabbing action to form an .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Johnson and Vanderpool, as applied to claim 1, and in further view of Kast et al. US Publication 2010/0030227 (hereinafter Kast). 
Regarding claims 7-8, Fujioka discloses that the injection housing includes a blunt dissection barrel provided at the second end (element 1c), the blunt dissection barrel is configured to be utilized during a blunt dissection stabbing action to form an initial channel under patient tissue (element 1c, fully capable of performing this function as mentioned above), but is silent on the sizing differential.
Kast teaches a medical insertion device that includes a blunt dissection barrel (element 17) where the blunt dissection barrel has a length that is shorter than a length of the ICM (Figure 3, which shows the length of the barrel 17 and the length of implantable medical device 20), the length of the barrel is also no more than 1/3 of the length of the ICM (Figure 3, elements 18 and 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the sizing as taught by Kast with the device of Fujioka as predictable results would have ensued (allowing for a larger ICM to be implanted without having to tunnel within tissue more than required).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record (above) does not disclose nor render obvious the presently claimed limitations (of claim 2). All three designs utilized by the above prior art of record (of claim 1) operate in a similar manner however they would be incapable of the now claimed functional language. As the above devices withdraw the obturator either the ICM would move with it directly, or would be outright released into the surrounding area before any withdrawing of the obturator could take place. The other cited references (attached PTO-892) also operate in a similar fashion as the above references utilized in the rejection of claims 1 and 3-8, and would be unable to perform the claimed intended use without altering their design utilizing the Applicant’s original disclosure as a blueprint for doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy any deficiencies of the prior art of record specifically regarding the receptacle cavity/section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794